Citation Nr: 0919430	
Decision Date: 05/22/09    Archive Date: 05/26/09	

DOCKET NO.  03-12 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for the postoperative residuals of lumbar spine 
injury. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for postoperative residuals of the thoracic spine 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from January 1999 to 
December 2001.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a January 2003 rating decision which 
granted service connection for the postoperative residuals of 
injuries of both the thoracic and lumbar spine with separate 
evaluations.  The Veteran appealed each of the evaluations 
and, in March 2004, the Board remanded the appeal for further 
development and due process compliance.  In July 2007, the 
Board again remanded the appeal specifically for the purpose 
of complying with Veterans Claim Assistance Act of (VCAA) 
notice and an additional VA examination because the Veteran 
had, in May 2003, undergone an extensive revision of lumbar 
and thoracic spine fusion by rod and screws and had not been 
examined since the surgery had been completed.  
Unfortunately, there remains a significant procedural defect 
in this appeal which requires the case to again be remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington DC.  


REMAND

The Board's most recent July 2007 remand was required for 
proper VCAA compliance, the collection of significant up-to-
date treatment records with both the Dayton, Ohio, VA Medical 
Center (VAMC) and the Bethesda Naval Hospital, and the 
conduct of a contemporaneous examination following the 
Veteran's extensive lumbar and thoracic revision surgery 
completed in May 2005.  All action required on remand was 
completed.

However, neither the Board nor the RO could have anticipated 
the Court's action in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), which requires VA to notify Veterans with a great 
deal of specificity regarding the evidence necessary to 
substantiate their claims for increased evaluations, which 
generally includes a recitation of all of the potentially 
applicable Schedular criteria for evaluating a veteran's 
service-connected disability.  The Court made it clear that 
this is particularly important in cases where the applicable 
schedular criteria requires specific testing or other 
particularized criteria for evaluation purposes.  The 
criteria for evaluating the spine at 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
is among the most complex Schedular criteria in the entire 
Schedule.  

At no time during the pendency of this appeal has the Veteran 
been provided VCAA notice which complies with Vazquez.  While 
the Board might have attempted to argue that no prejudice 
exists because the Veteran has been provided multiple 
Statements of the Case, the Board also notes that the Veteran 
has also been granted service connection with a 50 percent 
evaluation for brain injury with cognitive and personality 
changes.  

The Board would also point out in this case that effective 
from September 2003, the Veteran has been in receipt of a 
combined evaluation of VA disability compensation of 80 
percent, with an award of a total rating based upon 
individual unemployability (TDIU) effective from April 2003, 
and also with an award of special monthly compensation.  
Accordingly, additional delay added to the resolution of this 
appeal will likely have little or no impact on the Veteran's 
receipt of disability compensation.

As pointed out in the Board's earlier July 2007 remand, a 
remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to insure 
compliance with the terms of the remand.  See Stegal v. West, 
11 Vet. App. 268, 271 (1998).  The Board has ordered in the 
past that VA provide the Veteran with adequate and proper 
VCAA notice and this will be accomplished in the current 
remand.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The Veteran must be provided VCAA 
notice which complies with the 
specificity requirements of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
In addition to any other standardized 
notice developed for compliance with 
Vazquez, the Veteran must be provided a 
verbatim copy of 38 C.F.R. § 4.71a, the 
General Rating for Diseases and Injuries 
of the Spine.  This must include all of 
the six notes that accompany this 
Schedular criteria.

2.  As previously ordered, the RO should 
again collect all up-to-date records of 
the Veteran's current treatment with the 
Dayton VAMC and Bethesda Naval Hospital 
which are not already on file (and those 
records appear to be complete through 
February or March 2008).  

3.  The Veteran must also be offered the 
opportunity of submitting any additional 
evidence or argument he may have with 
respect to these remaining claims.  The 
RO should reasonably follow up to assist 
in the collection of any evidence he may 
reasonably and specifically identify.  
The Board finds that the VA examination 
completed in September 2008 and the 
addendum provided thereto in October 2008 
is adequate for current evaluation 
purposes and no further examination is 
necessary, unless of course the Veteran 
raises additional issues during the 
pendency of this appeal, in which case, 
the RO should exercise its own 
independent judgment regarding whether 
further or additional VA examination or 
diagnostic testing is necessary and/or 
proper.

4.  After completing the above 
development, the RO should again address 
the issues pending appeal.  If the 
decision is not to the Veteran and 
representative's satisfaction, they must 
be provided with a Supplemental Statement 
of the Case which includes a discussion 
of VCAA compliance as addressed in this 
remand.  They must be provided an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with appellate procedures.  
The Veteran need do nothing until further 
notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

